  Case
Form     17-83037 Doc
     G5 (20200113_bko)     76  Filed 01/15/21 Entered 01/15/21 11:17:23             Desc Main
                                 Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Western Division

In Re:                                       )         Case Number: 17-83037
Ali Sarica                                   )
                                             )              Chapter: 13
                                             )
                                             )                       Honorable Thomas M. Lynch
                                             )
               Debtor(s)                     )

                        AGREED REPAYMENT AND DEFAULT ORDER

       THIS CAUSE COMING TO BE HEARD on the Motion of PennyMac Loan Services, LLC, the
mortgagee on the property located at 8974 Clinnin Ln, Huntley, Il 60142, the Court having jurisdiction
and being duly advised in the premises, and due notice having been given to the parties entitled thereto;
IT IS HEREBY ORDERED:
1. The Debtor acknowledges a default to PennyMac Loan Services, LLC of $3,578.23 through
December 2020, after crediting the tender of payments made through December 14, 2020. The
aforementioned default is calculated as follows:

  July 2020 through December 2020 = 6 @ $2,510.61            $15,063.66
Bankruptcy fees and costs                                  $1,031.00
Less funds previously tendered                             ($10,042.44)
Less funds in suspense                                     ($2,473.99)
Total default amount remaining                              $3,578.23

  The Debtor shall tender the following payments on or before the following dates:

  On or before January 31, 2021 One post-petition mortgage payment + $596.38
On or before February 28, 2021 One post-petition mortgage payment + $596.37
On or before March 31, 2021 One post-petition mortgage payment + $596.37
On or before April 30, 2021 One post-petition mortgage payment + $596.37
On or before May 31, 2021 One post-petition mortgage payment + $596.37
On or before June 30, 2021 One post-petition mortgage payment + $596.37

   The current post petition mortgage payment is $2,510.61, and may change due to adjustable interest
rates, escrow requirements, or other similar matters as applicable

   2. Payments shall be made payable to PennyMac Loan Services, LLC, in the form of money orders,
certified checks, or cashier's checks and sent to: P.O. Box 2410, Moorpark, CA, 93020.
3. If the Debtor defaults on the payments under paragraph 1 then PennyMac Loan Services, LLC shall
provide a 14-day Notice of Default to the Debtor, Debtor’s attorney, and Co-Debtor and file it with the
Court. Unless the asserted default is fully cured within the 14-day period, the Stay shall terminate
without further hearing upon PennyMac Loan Services, LLC filing a Notice of Stay Modification with
the Court and providing notice of the same to the Debtor, Debtor’s attorney, Co-Debtor, and Trustee.
  Case
Form     17-83037 Doc
     G5 (20200113_bko)   76    Filed 01/15/21 Entered 01/15/21 11:17:23      Desc Main
                                 Document     Page 2 of 2
AGREED:

 /s/Kinnera Bhoopal Attorney           /s/Timothy Brown             /s/Fiona Whelan
for PennyMac Loan Services,           Attorney for Debtor       Chapter 13 Trustee
LLC

                                                     Enter:


                                                              Honorable Thomas M. Lynch
Dated: 1/15/2021                                              United States Bankruptcy Judge

Prepared by:
/s/Kinnera Bhoopal
Attorney for Movant

McCalla Raymer Leibert Pierce, LLC
1 N. Dearborn Suite 1200
Chicago, IL 60602
